DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          GENE MORALES,
                             Appellant,

                                   v.

                          MARQUIS BANK,
                             Appellee.

                             No. 4D18-2351

                        [September 19, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE 17-
014819 (13.

  Theodore D'Apuzzo of The D'Apuzzo Law Firm, Fort Lauderdale, for
appellant.

  Manuel Farach of McGlinchey Stafford, PLLC, Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and GERBER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.